DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 2) in the reply filed on July 28, 2020 is acknowledged. Claims 7 – 8 & 10 are withdrawn. Claims 3 – 6, 9, & 11 – 12 have been cancelled by Applicant. 

Specification
The disclosure is objected to because of the following informalities: 
Tables 1 – 2 contain a typographical error: “CDHM” should be “CHDM.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2014/0065397 A1).
With regard to claim 1, Johnson et al. teach coextruded film comprising a birefringent (oriented) layer (A), an isotropic layer (C) and a peelable layer (B) (Applicant’s “peel layer”) located between layers A and C, as shown in Fig. 3 below (paragraphs [0042] – [0044], [0066], & [0071]). All of the layers are extruded and stretched (oriented) (paragraphs [0018] – [0019], [0039], [0046], & Figs. 4 – 5).

    PNG
    media_image1.png
    311
    454
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt et al. (US 2006/0232863 A1).
With regard to claim 1, Nevitt et al. teach a reflector (10) comprising alternating uniaxially stretched AB pattern of layers (paragraph [0045]). The “A” layers develop stress-induced birefringence (“oriented”) during stretching and the “B” layers remain isotropic (paragraph [0038]). An adhesion-promoting layer (Applicant’s “peel layer”) is positioned between A and B layers within a layered stack (paragraph [0117]). The multilayer constructions can be oriented simultaneously along two orthogonal directions (paragraph [0081]). 
Nevitt et al. do not explicitly teach the adhesive-promoting layer is a peel layer.
However, all adjacent layers are capable of delamination (peeling) with a sufficient amount of force (paragraph [0003]).
With regard to claim 2, lamination can be assisted with bonding means such as adhesive layers or tie layers between webs or sheets (layers) (paragraph [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781